Citation Nr: 1115160	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in December 2009, when it was remanded for further development.  All necessary development has been accomplished and the case has now returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the most probative evidence is against finding that the Veteran's residuals of adenocarcinoma of the prostate are manifested by constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension with a predominate diastolic pressure of 120 or greater.

2.  The preponderance of the evidence the most probative evidence is against finding that the Veteran's residuals of adendocarcinoma of the prostate are manifested by urine leakage, frequency, or obstructed voiding requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the residuals of adenocarcinoma of the prostate have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7528 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & Supp 2010) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a March 2006 statement of the case of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claim and notice of what part VA will attempt to obtain.  He was also provided notice of the specific rating criteria for his disorder in the March 2006 statement of the case.  He was provided notice how effective dates are determined in separate March 2006 correspondence.  The claim was readjudicated in a January 2011 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
The Veteran's residuals of adenocarcinoma of the prostate are currently evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, a 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 60 percent rating is also warranted when there is evidence of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 provide for a 40 percent rating for hypertension when the veteran's diastolic pressure is predominately 120 or more. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Legal Analysis

The Veteran reports through written statements that his residuals of adenocarcinoma of the prostate warrant a higher evaluation than is currently assigned.

Historically, the Veteran was granted service connection for residuals of adenocarcinoma of the prostate in a January 2002 rating decision, and a 40 percent disability evaluation was assigned.  The Veteran's current claim for increase is in response to a November 2004 VA reexamination.

At the November 2004 VA reevaluation examination the examiner noted that VA outpatient urology clinic notes revealed that the appellant reported needing to change his pads up to four times per day in April 2004, and needing to change up to three times per day in October 2004.  The Veteran was noted to report needing to change his pads more frequently when he was more active.  He also described being incontinent if he engaged in lifting, bending, or carrying his tool pouch.  During the November 2004 examination itself the appellant noted needing to change pads three times per day, but occasionally up to four or five times per day depending on his level of activity.

An August 2006 VA pharmacy note reports that the appellant was issued 96 diapers for a 30 day period.  This equates to a use of 3.2 diapers per day.

Urinalysis in May 2006 was negative for both protein and casts.  

February 2007 laboratory studies revealed no evidence of serum albumin.

The Veteran was afforded a VA examination in May 2010.  He reported symptoms of stress incontinence with variable leakage depending on whether he was kneeling or squatting.  He reported wearing three to four pads per day.  He reported having a good urinary flow.  Nocturnal urinary frequency was three times per night.  There was no evidence of renal dysfunction, and no evidence of recurrent urinary tract infection, renal colic, bladder stones, acute nephritis, edema, urinary retention, dysuria, urgency, anorexia, fatigue, lethargy, or weakness.  Additionally, there was no history of catheterization or dilation, nor was there evidence of clubbing, cyanosis, or peripheral edema.  Laboratory studies were negative for protein.  

There is no evidence, either VA or private, suggesting that the appellant has hypertension with a predominate diastolic reading of 120 or greater.

The record does show that the Veteran is currently taking hydrochlorothiazide for a currently non-service connected cardiovascular disorder.  (N.B.  The attention of the Veteran is respectfully invited to 75 Fed.Reg. 53202 (August 3, 2010) and the establishment of a new regulation governing claims for presumptive service connection for ischemic heart disease secondary to exposure to Agent Orange and other herbicides in the Republic of Vietnam).  The May 2010 VA examiner found that the appellant's use of hydrochlorothiazide was unrelated to his history of prostate cancer, but this medication was opined to possibly have increased urination and urinary frequency as a side effect.  

The Board acknowledges that the Veteran stated at his November 2004 VA examination that at times he changed his pads four or five times a day.  The Board also considered his various statements contending that the frequency has increased to six to eight times daily.  However, the Veteran has never reported to medical providers that he changes his pads more than four times daily, except at the November 2004 VA examination, and even then it was not described as being his normal frequency.  In this regard, however, the Board finds that the statements made to examiners have greater credibility because they were offered in the hope that treatment could be provided to decrease the need to wear pads.  In contrast statements offered to VA adjudication personnel in the pursuit of a claim for increased monetary benefits have less credibility.  Cf. generally Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Federal Rule of Evidence 803(4) (an exception to the hearsay rule governing the admission of statements made to physicians for purposes of diagnosis and treatment.)

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent under either voiding dysfunction or renal dysfunction.  Hence, entitlement to an increased schedular rating is denied. 

The symptoms presented by the Veteran's residuals of adenocarcinoma of the prostate are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or a similar disability.  There is no evidence that his residuals of adenocarcinoma of the prostate has at any time during the appellate term necessitated frequent hospitalization, or that any of the disabilities has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of adenocarcinoma of the prostate is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


